BLATCHFORD, District Judge.
The bill claims that the bankrupts fraudulently put into the hands of the defendant Cohen certain sums of money wl)ich he, after the adjudication in bankruptcy, and before the commencement of this suit, paid out, at their request, for the purchase of seven hundred and twenty-five shares of the New York Shuttle Sewing Machine Co., certificates for which he holds. The bill prays that the plaintiff may be declared to be entitled to the stock, as assets of the estate of the bankrupts, and that he may recover the same from the defendant Cohen. I think the plaintiff has established such claim by the evidence; and as it appears that the defendant Cohen has certilicátes for the seven hundred and twenty-five shares still in his possession, certificates for five hundred and fifty of them being in his own name, and certificates for one hundred and seventy-five of them being transferred thereon to him in blank, the plaintiff is entitled to a decree that the defendant Cohen vest in the plaintiff the title to the seven hundred and twenty-five shares, and pay the costs of this suit. The decree will also declare that, as against the plaintiff, the bankrupts and Cohen have no title .to the stock, or to the moneys with which it was purchased.